Citation Nr: 1518235	
Decision Date: 04/28/15    Archive Date: 05/05/15

DOCKET NO.  00-01 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for a left knee disability for the period beginning March 1, 2005.
 
2.  Entitlement to an initial rating in excess of 10 percent for gastritis, periesophageal hernia and prior history of perforated ulcer.

3.  Entitlement to service connection for bilateral hearing loss.
 
4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to August 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 1996, December 2004, and August 2008 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.    

The left knee claim was previously before the Board and was remanded for additional development in September 1999, August 2001, April 2006, and June 2009.  The Veteran's claim for service connection for hearing loss and tinnitus was previously before the Board and was remanded for additional development in April 2006 and June 2009.  All of the claims on appeal were remanded by the Board for additional development in August 2013 and April 2014.  

In April 2014, the Board remanded the claims in order to obtain additional treatment records and VA examinations.  The directed development was completed, and because the Board's order was fully complied with, there is no prejudice for the Board to proceed.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran testified at a hearing before a Veterans Law Judge regarding his knee claim in May 2001.  The Veterans Law Judge who conducted that hearing is no longer employed at the Board.  The Veteran was thereafter offered an opportunity for another hearing, but at that time he declined.  However, he did request a hearing with respect to his claim for an increased rating for gastritis.  He did not appear for the hearing scheduled in May 2013, nor did he request a postponement or indicate that there was good cause for his failure to appear.  Therefore, the Board considers his request for a hearing to have been withdrawn.

The issue of entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD) as a result of Vietnam and depression/anxiety as secondary to either a heart disability or a knee disability was raised by the record in the May 2013 brief from the Veteran's representative, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDINGS OF FACT

1.  The Veteran's left knee disability is not shown to cause severe painful motion or weakness in the affected extremity.

2.  The Veteran's left knee is not ankylosed, and meniscus impairment has not been shown.

3.  The Veteran's left knee is not shown to cause tibia/fibula impairment with nonunion, instability, or recurrent subluxation.

5.  Even considering functional limitation from pain, extension of the Veteran's left knee is not limited to 30 degrees or more, and flexion is not functionally limited to a compensable level.

6.  The Veteran's gastritis, periesophageal hernia and prior history of perforated ulcer is manifested by chronic gastritis with multiple small eroded or ulcerated areas, and symptoms.    

7.  Hearing loss was not shown in service or for many years thereafter; and, the preponderance of the evidence fails to show that the Veteran's diagnosed bilateral hearing loss is related to his active service.  

8.  The Veteran's currently diagnosed tinnitus was as likely as not incurred during his active service.  


CONCLUSIONS OF LAW

1.  Criteria for a rating in excess of 30 percent for the Veteran's left knee disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5055, 5256, 5257, 5258, 5259, 5260, 5261, 5262 (2014).

2.  Criteria for a rating of 30 percent for gastritis, periesophageal hernia and prior history of perforated ulcer have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.114, Diagnostic Code 7307 (2014).

3.  Criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. § 1101 , 1110, 1112, 1113, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.385 (2014).

4.  Criteria for service connection for tinnitus have been met.  38 U.S.C.A. § 1101 , 1110, 1112, 1113, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided.  Additionally, neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.   See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, VA treatment records, private treatment records, and records from the Social Security Administration (SSA) have been obtained.  As noted, the Veteran failed to report for a Board hearing scheduled in May 2013.  

The Veteran testified at a Travel Board hearing before a Veterans Law Judge (VLJ) in May 2001 which addressed the left knee issue.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the May 2001 Board hearing, the VLJ addressed the criteria for an increased rating.  Neither the Veteran, nor his representative, has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  The Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2).  Moreover, as noted, the Veteran has since failed to report for an additional scheduled personal hearing before the Board.

VA examinations and etiological opinions were obtained for all issues on appeal (the reports of which have been associated with the claims file), which the Board finds to be adequate for adjudication and rating purposes.  The VA examiners had a full and accurate knowledge of the Veteran's disabilities and contentions, and grounded the findings on objective testing and the evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Neither the Veteran nor his representative has objected to the adequacy of the medical opinions.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011). 

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

II.  Increased Rating Claims

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities. 38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized. 38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

A.  Left Knee Disability

The Veteran submitted a claim for an increased rating for a left knee disability classified as residuals of a left knee meniscectomy with left knee instability in June 1995.  The claim for increase was denied in an April 1996 rating decision.  At that time the Veteran's left knee disability was rated as 20 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5257.  In a September 1999 rating decision, a separate 10 percent rating was assigned for arthritis of the left knee under 38 C.F.R. § 4.71a, Diagnostic Code 5010 effective June 16, 1995, the date the Veteran filed his claim for an increased rating.  In a March 2004 rating decision, an evaluation of 100 percent was assigned effective January 27, 2004, based on surgical or other treatment necessitating convalescence.  An evaluation of 100 percent was assigned from March 1, 2004, under 38 C.F.R. § 4.71a, Diagnostic Code 5055.  An evaluation of 30 percent was assigned from March 1, 2005, under 38 C.F.R. § 4.71a, Diagnostic Code 5055.  In a June 2009 decision, the Board denied a rating in excess of 20 percent for instability and subluxation of the left knee for the period prior to January 27, 2004, and the Board denied an initial rating in excess of 10 percent for degenerative arthritis of the left knee for the period prior to January 27, 2004.  The remaining issue is limited to the Veteran's entitlement to a rating in excess of 40 percent for left knee disability for the period from March 1, 2005, forward.

At a December 2006 VA examination, range of motion of the left knee revealed 0 degrees of extension and flexion to 90 at which point the Veteran reported  increased discomfort without movement at 84 degrees of flexion.  After flexing his left knee several times he had a discomfort rating of about a 5.  X-rays of the left knee revealed some mild fullness along the suprapatellar bursa suggesting a mild effusion.  Knee prosthesis was in place.  Components appeared well-seated.  There was no definite fracture deformity.  The examiner noted some surgical clips on the medial soft tissues and some prominent vascular calcification.

At an August 2008 VA examination, range of motion of the left knee was 0 degrees of extension and 52 degrees of flexion.  After 3 repetitive movements the Veteran was able to move the left knee to 60 degree with the limiting factor being pain.  That examiner noted that the December 2006 x-rays revealed a finding of "post knee replacement.  Suspect effusion."

At a May 2010 VA examination, the Veteran's left knee joint symptoms included deformity, pain, stiffness, weakness, swelling, and flare-ups of joint disease.  There was no giving way, instability, incoordination, decreased speed of joint motion, episodes of subluxation and dislocation, locking episodes, or effusions.  The examiner indicated that there was crepitus, deformity, tenderness, pain at rest, and abnormal motion but there was no instability or patellar or meniscus abnormality.  The Veteran was noted to ambulate with a cane.  Range of motion testing revealed extension by 1 degree and flexion to 91 degrees with evidence of pain on motion.  The examiner noted that there was objective evidence of pain following repetition of motion but range of motion was from 1 to 94 degrees after repetitive motion.  There was no joint ankylosis.  The Veteran was noted to be a retired machinist, and that he retired due to a heart disability.  The examiner indicated that the Veteran's left knee had a significant impact on his usual occupation in that he had decreased mobility, problems lifting and carrying, decreased strength, and lower extremity pain.  The examiner assessed the Veteran with left knee arthritis with total knee replacement.    

At a June 2014 VA examination, the Veteran reported flare-ups with increased pain and tightness/stiffness with radiating pain and swelling.  The Veteran was noted to ambulate with a cane.  Range of motion of the left knee revealed extension limited to 5 degrees and 90 degrees of flexion with objective evidence of pain at 70 degrees.  The examiner reported that there was no additional limitation in range of motion of the knee following repetitive-use testing although flexion was noted to be to 85 degrees and the Veteran had weakened movement, pain on movement, swelling, and disturbance of locomotion.  Joint stability tests were reported to be normal and there was no evidence or history of recurrent patellar subluxation/dislocation.  The examiner noted that there was also no x-ray evidence of patellar subluxation.  The examiner indicated that the Veteran had a meniscal tear with frequent episodes of joint locking and effusion.  The examiner assessed the Veteran with an intermediate degree of residual weakness, pain or limitation of motion and noted that the Veteran's left knee was better than his right knee.  In another area of the examination report the examiner assessed the Veteran with moderate to severe painful motion and mild to moderate weakness of the left knee but again noted that the left knee was better than the right knee per the Veteran and examination.  With regard to left knee impact on the Veteran's occupation, the examiner concluded that the Veteran's left knee disability resulted in difficulty with going up and down stairs, walking, standing for long periods, doing stairs, and lifting and carrying.  

For the period since March 1, 2005, the Veteran's left knee disability has been rated as 30 percent under 38 C.F.R. § 4.71a, Diagnostic Code 5055, which governs the evaluation of a knee following a knee replacement operation.

Under this rating code, a 100 percent evaluation is assigned for one year following implantation of prosthesis.  Thereafter, a minimum rating of 30 percent is assigned.  

A rating in excess of 30 percent may be assigned in two circumstances.  First, when a knee, post-arthroscopy, continues to have intermediate degrees of residual weakness, pain or limitation of motion, it is to be rated by analogy to Diagnostic Codes 5256, 5261, or 5262.  Alternatively, when there are chronic residuals consisting of severe painful motion or weakness in the affected extremity, a 60 percent evaluation may assigned.

Diagnostic Code 5256 is assigned when there is ankylosis of the knee.  Ankylosis is defined as "immobility and consolidation of a joint due to disease, injury, surgical procedure."  Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)).  In this case, the Veteran has repeatedly demonstrated considerable range of motion in the left knee and there is no indication or allegation in the evidence of record that the left knee is ankylosed.  The Veteran is clearly able to move his left knee, and it is not ankylosed.  As such, assigning a rating based on ankylosis would be inappropriate.

Under Diagnostic Code 5261, a noncompensable rating is assigned when extension of the leg is limited to 5 degrees; a 10 percent rating is assigned when extension of the leg is limited to 10 degrees; and a 20 percent rating is assigned when extension is limited to 15 degrees.  A 30 percent rating may be assigned where the evidence shows extension limited to 20 degrees. For a 40 percent rating, extension must be limited to 30 degrees.  Finally, where extension is limited to 45 degrees a 50 percent rating may be assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  

As such, a rating in excess of 30 percent for limitation of extension would require extension to be limited to 30 degrees or more.  However, as described above, the Veteran has repeatedly and consistently demonstrated extension well beyond 30 degrees in his left knee (including when range of motion of the left knee was tested in December 2006, August 2008, May 2010, and June 2014).  

The Board has considered whether a higher disability evaluation is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss contemplates the inability of the body to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, and must be manifested by adequate evidence of disabling pathology, especially when it is due to pain.  38 C.F.R. § 4.40.  

In this case, while it has been noted that repetitive motion caused additional pain, it was not shown to additionally limit extension.  During the examinations in December 2006, August 2008, May 2010, and June 2014, although pain was noted during range of motion testing, the examiners did not find that extension was functionally limited by pain.  

Moreover, even if pian existed throughout the range of extension, pain alone is not sufficient to warrant a higher rating, as pain may cause a functional loss, but pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at 43; see 38 C.F.R. § 4.40.  In this case, it does not.  Multiple VA examinations took into account the Veteran's complaints of pain and functional loss measuring his range of extension. A rating in excess of 30 percent is not warranted based on limitation of extension.

Diagnostic Code 5262 is based on impairment of the tibia and fibula.  However, to warrant a rating in excess of 40 percent, nonunion of the tibia and fibula must be shown with loose motion.  A brace is also required.  The examination in 2010 and 2014 indicate that the Veteran ambulated with a cane.  However, the use of a brace was not noted at any time.  There is likewise no evidence of loose motion of any type.  As such, a rating under Diagnostic Code 5262 is not warranted.

Diagnostic Code 5055 also provides that when there are chronic residuals from a knee replacement consisting of severe painful motion or weakness in the affected extremity, a 60 percent evaluation may be assigned.  

The Board has closely reviewed the evidence in this case, but simply does not believe that a 60 percent rating is warranted.  There is no question that the Veteran's left knee is painful.  However, the most recent examiner specifically characterized the Veteran's left knee disability as having an intermediate degree of residual weakness, pain or limitation of motion and noted that the left knee was better than the right knee.  Although the examiner noted that the Veteran had moderate to severe painful motion and mild to moderate weakness, the examiner assessed the overall disability as an intermediate degree of weakness, pain, and limitation of motion.  This finding is not tantamount to severe painful motion or weakness.  Moreover, none of the other examiners of record found the Veteran's left knee disability to be characterized as having severe painful motion or weakness.  As such, the Board is unable to conclude that the Veteran has either severe pain or weakness in his left knee; and therefore a 60 percent rating is not warranted.

Consideration has also been given as to whether separate compensable ratings could be assigned based on loss of flexion (Diagnostic Code 5260) on instability (Diagnostic Code 5257).  However, such is not supported by the record.  Flexion limited to 45 degrees, which is what is required for a 10 percent rating, has not nearly been approximated.  The Veteran's knee has also been found to be stable during this current period.

As described, the Veteran's left knee disability does not meet the schedular rating criteria for a rating in excess of the 30 percent rating that is assigned.

B.  Gastritis

Digestive conditions are evaluated under one of the Diagnostic Codes listed in 38 C.F.R. § 4.114.  A note to that section states that ratings under Codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348 inclusive, may not be combined with each other.  Instead, a single evaluation is assigned under the Code which reflects the predominant disability.  Where the overall severity of the disability picture warrants it, the next higher evaluation under the selected Code may be assigned. 38 C.F.R. § 4.114.

In an August 2008 rating decision, service connection for gastritis, periesophageal hernia with a prior history of perforated ulcer was granted with an evaluation of 10 percent effective February 6, 2008, the date the Veteran filed his claim.  The Veteran thereafter disagreed with the rating assigned for this disability.  

Associated with the claims file is a June 2006 statement from T. Masters, D.O., which indicates that the Veteran had a perforated ulcer secondary to medications taken for knee and back problems.  

In a January 2007 statement from S. Haupt, M.D., the Veteran was noted to have undergone an upper gastrointestinal (GI) series which demonstrated a small periesophageal hernia with a gastric fundus extending above the diaphragm consistent with a periesophageal hernia which required surgical repair.  

In another statement dated in January 2007, Dr. Haupt indicated that she recently performed an endoscopy on the Veteran demonstrating gastritis, esophagitis, and duodenitis.  

At a March 2008 VA examination, the examiner reviewed a letter from Dr. Haupt dated in January 2007 which indicated that she had performed an endoscopy on the Veteran which demonstrated gastritis, esophagitis, and duodenitis and a periesophageal hernia demonstrated on upper GI series.  The examiner noted that the exact site of the ulcerated area was unavailable as the examiner did not have a copy of either the upper GI series or the endoscopy.  The examiner assessed the Veteran with a perforated ulcer status post surgical repair, gastritis, esophagitis, duodenitis, and a periesophageal hernia.  

Associated with the claims file is an additional statement from Dr. Haupt dated in August 2009 which indicates the Veteran had a history of a perforated ulcer in the past.  She noted that she performed two esophagogastroduodenoscopies (EGDs) identifying paraesophageal hernia with Cameron erosion which was actually multiple areas of irritation or erosion in the stomach.  She assessed the Veteran with chronic gastritis, duodenitis, and esophagitis.

At a June 2014 VA examination, the Veteran was assessed with gastritis and peptic ulcer disease.  He reported heartburn and episodes of diarrhea with occasional bleeding per rectum.  The Veteran indicated that he took Nexium for his intestinal condition.  The examiner indicated that the Veteran had anemia per complete blood chemistry (CBC) in February 2014 and weight loss but no malnutrition, serious complications, or other general health effects attributable to the intestinal condition.  There were no episodes of bowel disturbance or exacerbations or attacks of the intestinal condition and no benign or malignant neoplasm or metastases related to the intestinal condition.  The examiner noted that the Veteran had not worked for twenty-two years but if he were working his heartburn and rare episodes of abdominal pain would not interfere with his work.  The examiner specifically found that there was no evidence of small or large eroded or ulcerated areas or severe hemorrhages; however, this finding was not based on any objective testing.  The examiner indicated that the Veteran had not had an endoscopy since 2007 and has been unable to have an endoscopy due to other medical reasons.  Review of the medical evidence of record did not reveal complaints of hematemesis, melena, or hematochezia but the Veteran does have chronic anemia of unknown etiology.      

At a June 2014 VA examination the Veteran was assessed with a ventral hernia in 2006 following surgery.  The examiner noted that the Veteran's hernia was reducible and did not need support.  The Veteran reported occasional pain with wearing a belt.  Physical examination revealed a small (less than 2-centimeters) ventral hernia that was reducible.  There was weakness of the abdominal wall noted on the right upper quadrant.  The examiner was not sure if this finding represented diastasis recti.  The examiner indicated that the Veteran's hernia condition did not impact his occupation.  

VA treatment records reflect a history of a perforated ulcer and peptic ulcer disease.  No treatment for the ulcer or peptic ulcer disease was noted.  

The Veteran's gastritis, periesophageal hernia with a prior history of perforated ulcer is rated as 10 percent disabling under Diagnostic Code 7399-7307.  38 C.F.R. § 4.114.  Hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the basis for the rating assigned.  38 C.F.R. § 4.27.  Here, the use of Diagnostic Codes 7399-7307 reflects that there is no diagnostic code specifically applicable to the gastritis, periesophageal hernia and prior history of perforated ulcer, and that this disability is rated by analogy to hypertrophic gastritis.  See 38 C.F.R. § 4.20 (allowing for rating of unlisted condition by analogy to closely related disease or injury).  Under Diagnostic Code 7307, a 10 percent evaluation is warranted when there is chronic gastritis with small nodular lesions, and symptoms.  A 30 percent evaluation is warranted when there is chronic gastritis with multiple small eroded or ulcerated areas, and symptoms.  A 60 percent evaluation is warranted for chronic gastritis with severe hemorrhages, or large ulcerated or eroded areas.  38 C.F.R. § 4.114.  

The rating schedule provides guidance in the evaluation of gastrointestinal disorders.  In particular, 38 C.F.R. § 4.112 highlights the importance of weight loss in the evaluation of the impairment resulting from gastrointestinal disorders. Although Diagnostic Code 7307 (Gastritis) does not provide measurements related to nutritional status, such as anemia and weight loss, many of the other Diagnostic Codes pertaining to disorders of the digestive system do contain these measuring criteria.  The provisions of 38 C.F.R. § 4.113 contain the explanation that diseases of the digestive system often produce a common disability picture characterized by abdominal distress or pain, anemia, and disturbances in nutrition.

Having reviewed the relevant evidence, the Board finds that a rating of 30 percent and no more is warranted.  Although the most recent VA examiner indicated that there was no evidence of small or large eroded or ulcerated areas or severe hemorrhages, this finding was not based on any objective testing.  The statement from Dr. Haupt dated in August 2009 indicates the Veteran has a history of a perforated ulcer and she noted that an EGD revealed multiple areas of irritation or erosion in the stomach.  She assessed the Veteran with chronic gastritis, duodenitis, and esophagitis.  Consequently, the Veteran warrants a 30 percent rating under Diagnostic Code 7307.

The Board has also considered whether a higher rating would be available under any other relevant Diagnostic Codes.  Given the fact that the Veteran appears to experience episodes of heartburn, diarrhea, and occasional bleeding from the rectum, consideration has been given as to whether a higher rating could be assigned under Diagnostic Code 7346 (hiatal hernia).  That Code provides a 10 percent evaluation when the evidence shows two or more of the symptoms for the 30 percent evaluation of less severity.  A 30 percent evaluation is warranted when there is persistently recurrent epigastric distress with dysphasia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health. A  60 percent evaluation contemplates a level of impairment, which includes symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.

Here, while the Veteran appears to have anemia, there is no evidence that he experiences severe impairment of health due to his gastritis.  There is likewise no evidence that he has been diagnosed as having hematemesis or melena resulting in moderate anemia.  The June 2014 examiner specifically noted that the cause of the Veteran's chronic anemia was of an unknown etiology.  The criteria for a higher rating under Diagnostic Code 7346 is not warranted.

Although the Veteran was assessed with a ventral hernia at the June 2014 VA examination, there is no indication that the ventral hernia is in any way related to his service connect gastritis.  Moreover, the findings associated with the hernia are tantamount to only a 10 percent rating under Diagnostic Code 7338 which pertains to inguinal hernias.  Under this Diagnostic Code a 10 percent rating is assigned for a postoperative inguinal hernia which is readily reducible and well supported by a truss or belt.  A 30 percent rating is assigned for a small, recurrent, postoperative recurrent, or unoperated irremedial inguinal hernia, not well supported by a truss, or not readily reducible.  38 C.F.R. § 4.114.  At the June 2014 VA examination, the Veteran's hernia was reported to be reducible and did not need support.  Consequently the assignment of a separate compensable rating is not warranted under Diagnostic Code 7338.  

C.  Extraschedular Considerations

The rating schedule represents as far as is practicable, the average impairment of earning capacity.  Ratings will generally be based on average impairment.  See 38 C.F.R. § 3.321(a), (b).  To afford justice in exceptional situations, an extraschedular rating can be provided.  38 C.F.R. § 3.321(b). 

The Court of Appeals for Veteran Claims clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted in Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the C&P Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating. 

Here, the Veteran's reported left knee symptomatology primarily included pain and some limited motion, both of which are contemplated by the rating criteria.  The symptoms associated with the Veteran's left knee disability are not shown to cause any impairment that is not already contemplated by the rating criteria.  The Veteran's gastritis, periesophageal hernia with a prior history of perforated ulcer is rated by analogy to the Diagnostic Code pertaining to gastritis.  The Veteran has not exhibited the symptoms necessary for a higher rating under this Diagnostic Code.  

Thus, the Board finds that the ratings assigned reasonably describe the Veteran's disabilities at issue.  For these reasons, referral for consideration of an extraschedular rating is not warranted for these claims.

Under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  Here, the Veteran has not alleged that he is unemployable on account of his service connected left knee disability or gastritis, periesophageal hernia with a prior history of perforated ulcer.  Thus, the Board finds that Rice is inapplicable since there is no evidence of unemployability due to the Veteran's service connected left knee disability or gastritis, periesophageal hernia with a prior history of perforated ulcer. 

III.  Service Connection Claims

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.

 Establishing service connection requires evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004). 

Service connection may also be granted for certain chronic diseases, including organic diseases of the nervous system, such as sensorineural hearing loss and tinnitus, when such disability is manifested to a degree of 10 percent or more within one year of discharge from service.  See 38 U.S.C.A. §§ 1101, 1112(a); 
38 C.F.R. §§ 3.307, 3.309; see Fountain v. McDonald, No. 13-0540 (Feb. 9, 2015) (holding that tinnitus is chronic disease under 38 U.S.C.A. § 1101 (West 2024); 38 C.F.R. § 3.309(a) (2014). 

When chronic diseases are at issue, the second and third elements for service connection may alternatively be established by showing continuity of symptomatology. See Walker v. Shinseki, 701 F.3d 1331 (Fed. Cir. 2013).

A.  Hearing Loss

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.  The provisions of 38 C.F.R. § 3.385 do not require that hearing loss be shown as defined in that regulation at the time of separation from service, if there is sufficient evidence to demonstrate a relationship between a veteran's service and his current disability.  Hensley v. Brown, 5 Vet. App. 155 (1993).

Prior to November 1, 1967, audiometric testing for hearing by a service department were reported by a standard set by the American Standards Association (ASA). However, since November 1, 1967, the standard for audiometric testing for hearing has been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).

For historical purposes, in a December 2004 rating decision, the Veteran's claim for hearing loss was denied.  The Veteran thereafter appealed the denial.

At the Veteran's July 1967 entrance examination, the results of audiometric testing showed the following, with pure tone thresholds (converted from ASA to ISO) recorded in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
-
5
LEFT
25
10
10
-
10

The Veteran denied hearing loss on a report of history form prepared in conjunction with the entrance examination.  

At the Veteran's July 1969 separation examination, the results of audiometric testing showed the following, with pure tone thresholds recorded in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
0
0
LEFT
0
0
0
0
0

The Veteran denied hearing loss on a report of history form prepared in conjunction with the separation examination.  

As such, at separation, the Veteran did not have a hearing loss disability in either ear, even under Hensley, and in fact there was improvement in the decibel levels at the various frequencies from enlistment to separation, with no decibel loss at any frequency in either ear at the Veteran's separation from service.   

Following service, the first medical evidence of bilateral hearing loss (as described below) did not appear until March 1994 with regard to the Veteran's left ear and in September 2005 for the Veteran's right ear.  Earlier VA examination conducted in October 1969 and July 1978 clearly indicated that no hearing loss was noted.  As such, there is no medical evidence showing that hearing loss was diagnosed for VA purposes either during service or within a year of service.  Likewise, bilateral hearing loss has not been continuous since service, as it was not shown by audiometric testing at separation physical. 

Even to the extent the Veteran would be competent to report diminished hearing acuity at separation, he would not be competent to diagnose hearing loss for VA purposes as such a determination would require both objective audiometric and speech recognition testing, which the Veteran could not perform on himself.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Moreover, in this case, the Veteran specifically denied any hearing loss at his separation from service.  

Therefore, the 38 C.F.R. § 3.303(b) presumptions have not been met.  Nevertheless, service connection may be granted if the evidence establishes a nexus between the bilateral hearing loss and the Veteran's military noise exposure.

Associated with the claims file is an examination report from J. Flamini, M.D., of Neurology Associates of Erie dated in March 1994.  The report reflects a report of "hearing changes".  

At a March 1994 VA audiological examination the Veteran reported decreased hearing sensitivity.  He reported military noise exposure from artillery and explosives while on active duty and in machine shops after discharge.  The results of audiometric testing showed the following, with pure tone thresholds recorded in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
15
20
LEFT
10
10
10
45
45

Speech recognition testing was 94 percent in the right ear and 92 percent in the left ear.  The examiner assessed the Veteran with sensorineural hearing loss of the left ear.  The Veteran's right ear did not meet a hearing loss disability for VA purposes

At a July 1995 VA audiological examination, the Veteran reported hearing loss.  The results of audiometric testing showed the following, with pure tone thresholds recorded in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
20
20
25
LEFT
20
20
15
50
50

Speech recognition testing was 96 percent in the right ear and 92 percent in the left ear.  The Veteran was diagnosed with moderate to moderately severe sensorineural hearing loss in the left ear.  The Veteran's right ear did not meet a hearing loss disability for VA purposes.    

Associated with the claims file is a statement from K. Steehler, D.O., dated in September 2005 which indicates that the Veteran was diagnosed with bilateral high-frequency nerve hearing loss and tinnitus secondary to nerve hearing loss.  Mr. Steehler noted that the Veteran worked around artillery in military service and that hearing loss was from artillery noise.  The results of audiometric testing showed the following, with pure tone thresholds recorded in decibels:





HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
10
35
35
LEFT
20
15
20
55
60


In September 2005, the Veteran underwent an audiological evaluation at VA for reports of trouble with daily communications.  The results of audiometric testing showed the following, with pure tone thresholds recorded in decibels:






HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
15
35
40
LEFT
20
20
20
50
50

Speech recognition testing was 100 percent in the right ear and 96 percent in the left ear.  The Veteran was diagnosed with mild to moderate sensorineural hearing loss.  

In May 2010, the Veteran was afforded a VA audiological examination.  The Veteran reported decreased hearing with difficulty hearing in groups and background noise.  The results of audiometric testing showed the following, with pure tone thresholds recorded in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
25
55
60
LEFT
20
25
30
50
50

Speech recognition testing was 96 percent in the right ear and 92 percent in the left ear.  The Veteran was diagnosed with bilateral sensorineural hearing loss.  The examiner opined that bilateral sensorineural hearing loss was less likely than not associated with noise exposure during military service.  The examiner's rationale was that the Veteran's hearing was normal at his separation from service.  

At a June 2014 VA audiological examination, the Veteran reported military noise exposure to gunfire and heavy weapons.  He denied post-military noise exposure without the use of hearing protection.  The results of audiometric testing showed the following, with pure tone thresholds recorded in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
30
50
60
LEFT
20
30
40
50
55

Speech recognition testing was 96 percent in the right ear and 92 percent in the left ear.  The Veteran was diagnosed with bilateral sensorineural hearing loss.  The examiner opined that the Veteran's right and left ear hearing loss was less likely than not caused by or a result of an event in military service.  The examiner's rationale was that the Veteran's separation examination was well within normal limits for VA purposes and the presence of normal hearing thresholds at discharge with no significant shift from enlistment does not support the claim that the Veteran' military noise exposure contributed to his hearing impairment.  

In this case, the evidence of record does not support a grant of service connection for bilateral hearing loss.  The principal evidence weighing against the Veteran's claim are the opinions of the 2010 and 2014 VA examiners.  As recounted above, the Board obtained several VA examinations to investigate the etiology of the Veteran's bilateral hearing loss.  Unfortunately, while the VA examiners confirmed that the Veteran did have a hearing loss disability for VA purposes, the examiners provided well-supported opinions explaining exactly why it was less likely than not that the Veteran's bilateral hearing loss was the result of his military noise exposure.  The Board acknowledges the September 2005 statement from Mr. Steehler which indicates that the Veteran's hearing loss is due to exposure to artillery in service.  Mr. Steehler provided no rationale for the opinion and did not indicate that the Veteran's service treatment records or any other relevant evidence was reviewed.  Such is not a fatal flaw. See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (finding the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion).  However, in providing the VA opinions, the examiners were fully apprised of the Veteran's military and post-military noise exposure, they reviewed the claims file, and the examiners interviewed and examined the Veteran prior to rendering the opinions.  The opinion from Mr. Steehler did not take into consideration the service treatment records and earlier VA examination reports that showed no hearing loss.  Consequently, the Board finds the VA examinations to be the most probative evidence as to the etiology of the Veteran's bilateral hearing loss.  

The Board acknowledges that lay testimony is competent to establish the presence of observable symptomatology and may provide sufficient support for a claim of service connection.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  For example, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  As such, the Veteran is considered competent to describe his perception of diminished hearing acuity.  However, he is not considered to be competent to offer an opinion concerning either the etiology of his hearing loss as such determinations require both objective audiometric and speech recognition testing, which the Veteran cannot perform on himself.  As such, the Board concludes that the question of the etiology of the Veteran's bilateral hearing loss disability is not amenable to lay observation alone and is too complex to be addressed by the Veteran.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Accordingly, the Board finds that the preponderance of the evidence is against the claim for service connection for bilateral hearing loss and the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



B.  Tinnitus

The Veteran clearly has current tinnitus, as diagnosed during the May 2010 VA examination.  He is competent to report current tinnitus.  Charles v. Principi, 16 Vet App 370 (2002). 

The Veteran has credibly attributed tinnitus to in-service hazardous noise exposure due to extensive exposure to artillery fire and explosives. His reported noise exposure is consistent with the era and circumstances of his service.  Indeed, in its earlier Remands, the Board has conceded that the Veteran had significant noise exposure in service.

The Veteran has credibly reported an onset of tinnitus during service and since that time.  It is true that there was no report of tinnitus made on VA examination in 1969 and 1978.  However, in Fountain, the Court noted that the Veteran's failure to report tinnitus until many years post-service, even when he had previously filed a claim for service connection for hearing loss, did not necessarily render the Veteran's complaint of experiencing tinnitus since service to lack credibility.  The Court highlighted that the Veteran did not deny tinnitus but rather that he did not report tinnitus.  A similar fact pattern follows in this case.  There is no actual evidence contained in the claims file where in the Veteran in the present case denied experiencing tinnitus during service or post-service (except of a singular instance in 2014).

Post-service evidence supports a finding of chronic tinnitus. The Veteran reported having tinnitus at separation.  Statements received from him as early as 1994 suggest that he had been experiencing periodic mild-ringing tinnitus since service.   

Based on the Veteran's reports and supporting evidence of record, a continuity of symptomatology of chronic tinnitus has been established.  Thus the remaining elements of service connection are satisfied.  See Walker, 701 F.3d 1331 . 

While the May 2010 VA examiner opined that the Veteran's tinnitus was likely related to his hearing loss and not due to his noise exposure, the examiner did not address the Veteran's contentions of an onset of tinnitus during service or evidence of a continuity of tinnitus symptomatology.  There was likewise little in the form of rationale provided with the negative opinion.

Resolving reasonable doubt in the Veteran's favor, the claim for service connection for tinnitus is granted. 38 U.S.C.A. § 5107(b) .


	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to a rating in excess of 30 percent for a left knee disability for the period beginning March 1, 2005, is denied.
 
Entitlement to an initial rating of 30 percent for gastritis, periesophageal hernia and prior history of perforated ulcer is granted.

Entitlement to service connection for hearing loss is denied.
 
Entitlement to service connection for tinnitus is granted.


____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


